Citation Nr: 0212705	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from September 1962 to July 
1965.  

The current appeal arose from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The claim was thereafter 
transferred to the RO in Phoenix, Arizona, and the claim was 
denied again in September 2001.  The veteran provided oral 
testimony upon video conference hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in April 2002, a transcript of which has been associated with 
the claims file.  The case is now before the Board for 
appellate review.  


FINDINGS OF FACT

1. COPD was not shown in active service or for many years 
thereafter, and chronic pulmonary disease such as 
bronchiectasis was not shown disabling to a compensable 
degree during the first post service year.

2.  The probative, competent medical evidence does not show 
that post service reported COPD is related to service on any 
basis.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, nor may 
service connection be presumed for chronic pulmonary disease 
such as bronchiectasis.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113,1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) discloses they 
are negative for any evidence of respiratory problems, to 
include COPD.  Of record is an entrance examination report 
dated in October 1962 and a separation examination report 
dated in May 1965.  The veteran gave no history of 
respiratory problems, to include allergies, when giving his 
medical history on these reports.  Examinations of the lungs 
and chest were within normal limits.  

Post service private and VA clinical records reflect that the 
veteran received ongoing treatment for COPD from the mid 
1990s.  Of record is a statement from a VA physician dated in 
September 2000 in which she stated that the veteran had 
severe obstructive lung disease which "more likely than not 
began while he was in the service."  In a subsequent 
statement dated in March 2002 this physician provided results 
of respiratory tests.  It was her opinion that the veteran's 
lung disease was so severe that he was a candidate for a lung 
transplant.  

A VA nurse reported in November 2000 that the veteran was 
under her care at a VA medical facility for severe COPD which 
"more likely than not began while in the service."  

Also of record are statements as provided by a private 
physician, SN, MD, dated in October 2000 and March 2002.  
This physician notes that the veteran was told as a child 
that he suffered from allergies and there was one episode 
when he was covered with hives.  It was also noted that the 
veteran had told the physician that one of his primary 
triggers for asthma and bronchitis was dust.  During service, 
he was stationed in Texas for 2 years where he was exposed to 
dust.  The veteran recalled that he was not treated by a 
physician during service for his respiratory problems, but 
there were times when was bothered quite a bit by the dust.  
He even coughed up blood on 2 occasions.  This examiner 
opined that the veteran's problems either began or were 
exacerbated while he was in service.  
VA examination was conducted in December 2000.  Pulmonary 
function tests (PFTs) showed that the veteran's COPD was 
severe.  The physician reviewed the claims folder and noted 
that the veteran had a history of moderate to severe COPD 
which was documented since at least 1998.  It was noted that 
there was no report of lung disease in the records from the 
period of the veteran's active duty in the1960s.  It was her 
opinion that the veteran's severe COPD was likely secondary 
to tobacco use.  (The Board notes that the VA examiner for 
this evaluation was the same physician who provided the 
September 2000 and March 2002 statements summarized earlier.)  

In an August 2001 statement, the veteran's mother noted that 
when he was approximately 8 years old, he experienced an 
episode of being covered with hives after being around a 
wagon of oats.  He was taken to a doctor who gave him 
medications and he was told that he had allergies.  

In a March 2002 statement, a private physician, VEM, MD, 
reported that the veteran had been a patient since 1999 for 
"asthma-COPD-severe, as well as allergies."  His problems 
dated back to his childhood.  This condition was exacerbated 
by mild to moderate activity, wind, smoke, cold, dust, 
humidity, pollens, fragrances, and plants.  Another private 
physician, GJM, MD, reported in a March 2002 statement that 
he had recently evaluated the veteran and the diagnoses 
included significant asthma and COPD.  He also seemed to have 
vasomotor rhinitis.  

Added to the record in March 2002 were 2 photographs of dirt 
fields.  The veteran reported that these were recent pictures 
of the fields at Ft. Bliss.  He was stationed nearby - 1/2 to 1 
mile away.  Also added to the record were excerpts from 
medical treatises expounding on the relationship between 
exposure to dust and respiratory diseases to include asthma 
and COPD.  

At the time of a video conference hearing in June 2002, the 
veteran provided oral testimony in support of his claim.  He 
gave a history of experiencing respiratory problems during 
service.  He opined that these episodes were the onset of his 
COPD.  


He recalled that he was in an area where there were lots of 
dirt and blowing dust, and that he started having almost 
daily respiratory problems.  He was not seen for treatment, 
however, during service.  Except for a short period of time 
post service when he worked in construction, his postservice 
employment did not involve exposure to dust.  He said that he 
was on Social Security Administration (SSA) disability 
benefits due to his respiratory problems.  He indicated that 
his primary treatment for COPD had been at a VA facility and 
started in the early to mid 1990s.  He also testified that he 
had been a one pack-a-day smoker in the past but had quit 
around 1990.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2001)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

If not shown during service, service connection may be 
granted for chronic respiratory disability such as 
bronchiectasis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions).  Among 
other things, this law eliminates the concept of a well-
grounded claim and supersedes the decision of the CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decisions, 
statement of the case, supplemental statements of the case, 
and associated correspondence, has given the veteran notice 
of the information and evidence necessary to substantiate his 
claim.  In correspondence to the veteran in July 2000, it was 
noted that the claim had been developed in full compliance 
with the provisions and requirements of the VCAA of 2000.  

In other words, it was explained what VA would do and what 
was required of the veteran.  It was explained what the 
evidence must show to establish entitlement, what information 
or evidence was needed from the veteran, when and where to 
send the information, and contact information if further 
assistance was necessary.  VA has accordingly met its duty to 
notify the veteran of the information necessary to 
substantiate the claim, as well as the duty to specify which 
evidence he would obtain and which VA would retrieve.  See 
Quartuccio v. Principi, No. 02-997 (U.S. Vet. App. June 19, 
2002) (holding that section 5103(a), as amended by VCAA, and 
§ 3.159(b), as recently amended, require VA to inform 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so).  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West Supp. 
2002); see also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).



As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist him as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Analysis

Applying the applicable laws and regulations to this 
circumstances of this case, it is the Board's conclusion that 
the competent evidence preponderates against the claim of 
entitlement to service connection for COPD.  The Board has 
noted the representative or the veteran did not object to the 
adequacy of the recent VA examination.  It appears that the 
examiner adequately accounted for the history as provided by 
the veteran and through a review of the record it was noted 
that the veteran had no clinical history of inservice 
respiratory problems.  

It is noted by the Board that the examiner's September 2000 
opinion that COPD was of service origin was not supported by 
medical rationale.  Her subsequent opinion in December 2000 
that his COPD was likely the result of his tobacco use was 
based on her evaluation of the veteran and his claims file.  
This evaluation is deemed more probative than her previous 
opinion which was apparently based on a history as given by 
the veteran.  Her subsequent opinion, based on review of the 
claims file and evaluation of the veteran, as well as other 
evidence of record, supports an informed determination.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993).  

The RO was very conscientious as evidenced by the medical 
opinion obtained.  The Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See, for example, Savage v. Gober, 10 Vet. App. 
488 (1997), recently clarified in Voerth v. West, 13 Vet. 
App. 117 (1999).  This would apply to the assertion of record 
that the veteran had respiratory problems to include 
allergies that preexisted service and were exacerbated 
therein.  The VA examiner refuted this assertion based upon 
history with benefit of the claims folder.  The Board 
observes that the examiner reviewed the case and opined 
against a nexus to service, noting that the SMRs were 
negative for pertinent findings and that COPD was not 
demonstrated postservice until the 1990s.

The Board has considered the VA nurse's November 2000 
statement that purports that the veteran's COPD is of service 
origin.  This statement is not considered probative as this 
nurse is not a physician and provides no medical rationale 
for her opinion.  Also considered was the private physician's 
statement in 2002 that the veteran currently had respiratory 
problems, to include severe COPD, that dated back to his 
childhood and was aggravated during service.  This statement 
carries no probative weight as it was merely a recitation of 
the veteran's self-reported and unsubstantiated history 
without evaluation of the veteran's claims file.  See Reonal 
and Brown, supra.  

The Board finds the VA opinion weighs against any support for 
continuous symptomatology since service.  McManaway v. West, 
13 Vet. App. 60 (1999).  The record shows an equivocal 
history and there is no extant pertinent record of chronic 
pulmonary pathology until the mid 1990s at the earliest, many 
years after service discharge in 1965.  

The VA examiner did not find any nexus between current COPD 
and the veteran's military service.  Instead, it was opined 
that his current problems were related to his history of 
tobacco use.  Even if the Board assumes that the veteran had 
respiratory problems prior to service, there is nothing in 
the record to suggest that any condition was aggravated 
during service.  
The SMRs are negative for any notation that might suggest 
respiratory problems.  The chronic respiratory problems 
asserted in the record appear to revolve around allergies 
since childhood.  The current appeal concerns service 
connection for COPD, not allergies.  Any references to pre-
service problems are not supported by any competent medical 
evidence or documentation, and have been made on the basis of 
an unsupported history..  Again, lay evidence referable to 
pre-service difficulties center around allergies, a disorder 
not the subject of the current appeal.

The Board must point out that competent evidence linking 
current respiratory problems to service is not shown in the 
record.  The medical excerpts obtained in the nature of 
treatise evidence submitted in support of the veteran's claim 
are general in nature and do not specifically address the 
specifics of this case.  

Specifically, the CAVC has stated that in considering 
scientific evidence, a preliminary assessment must be made as 
to whether the reasoning or methodology underlying the 
evidence is scientifically valid and of whether the theories 
have been subjected to peer review and publication, whether 
the known or potential rate of error has been considered, and 
to what extent the theory is accepted in the relevant 
scientific community.  See Rucker v. Brown, 10 Vet. App. 67 
(1997).  

After reviewing the record, the Board is satisfied that a 
preliminary assessment of the scientific evidence need not be 
undertaken in this case.  Although the veteran has submitted 
several treatise excerpts which conclude that there is a 
correlation between exposure to dust and asthma and COPD, 
these studies were not specific to his medical history.  
Therefore, because the conclusions reached in these treatises 
were not based upon a review of the veteran's SMRs , they do 
not provide the kind of competent medical evidence needed to 
support the veteran's claim.  

The treatise evidence, "standing alone", must discuss 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  

The treatise material must have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine, 9 Vet. App. At 523 (medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition).

The Board does not imply that the treatise articles are 
"inherently incredible" with respect to the relationship 
between exposure to dust and respiratory problems; this 
medical theory is not a matter in dispute in this case.  
However, what is lacking here is competent medical evidence 
relating the exposure to dust during the veteran's military 
service to the diagnoses many years later of COPD.  The 2 
photos provided by the veteran are not considered probative 
as they do not clinically show relationship between the 
veteran's postservice respiratory diagnoses and any incident 
of service.  

The bottom line in this case is that the evidence on file 
shows no recognition of respiratory problems during service 
and no postservice clinical evidence of such until many years 
thereafter.  The record simply does not show competent 
evidence of COPD that is linked to service.  Thus, in view of 
the record as interpreted on the medical examination, the 
negative SMRs, and the recent opinion that COPD is not 
service-related, service connection is denied.  

The RO sought to obtain all pertinent medical records and 
provided a VA examination that addressed the question of a 
nexus to service for COPD.  Thus the veteran has received the 
benefit of VA's duty to assist.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Unfortunately, the record offers no credible support for 
service connection.  As with any piece of evidence, the 
credibility and weight to be attached to medical opinions of 
record is an adjudication determination.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  It is well established that 
lay observation is not sufficient to establish a medical 
diagnosis or causation.

The VA medical examiner carefully reviewed the facts of the 
veteran's case and did not highlight any evidence to support 
a finding in favor of a relationship between the veteran's 
service and current COPD.  And, there has been no competent 
opinion offered to contradict the conclusions of VA examiner 
against service connection.  Therefore, the Board finds that 
the VA opinion is entitled to significant probative weight 
because of the specific analysis and reasoned conclusions.  

Thus, in light of an uncontradicted medical opinion on the 
matter being considered, the evidence viewed objectively is 
not at least in relative equipoise on the question of whether 
the veteran's COPD is linked to service.  Struck v. Brown, 9 
Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).


ORDER

Entitlement to service connection for COPD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

